OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                            AUSTIN
GROVER   SELLERS
ATTORNEY  GENERAL




  HonoxablsIkmm D. Eok
  County   Auditor
  FsyetteGouoty
  LaCSrangs,
           T6xas
  Dear Slrr.
-




                       i
                                                                                          :




          :’
               .   lXanorable


    ‘_’




                                     The   warden   or other   pweox,   Ocauuduotin the
                                lx o o utlo n
                                          ahall                          fvs
                                                <B allowedtherefortwtmty-f
                                dollas to bs aid by the oountyla whiabjw%g- :
                                aent of axeoutfrm was rendered,and the aa%ale-
                                sioaerscourt o? 8udh county#ball approveauoh
                                aookut IS& order It paid out of thu @mm11 funds
                                of the county, upon the oortitlo0teof.thsdistrlat
                                alsk of thq oouutg, ahavbg tha!.aaturn by 'the
                                w0r g eor
                                        t3th e
                                             ,dedh *arrant, withlx o o utio
                                                                          o rn
                                sent6no e endo ~r ed
                                                  th 6r 00n.a